TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 22, 2020



                                    NO. 03-19-00908-CV


          Francis Campone and Sai Temple of Spiritual Healing, Inc., Appellants

                                              v.

                         Steven Kline and Phaedra Kline, Appellees




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
            AFFIRMED IN PART; REVERSED AND REMANDED IN PART
          ON MOTION FOR REHEARING -- OPINION BY JUSTICE BAKER




This is an appeal from the summary judgment order signed by the trial court on December 10,

2019. Francis Campone and Sai Temple of Spiritual Healing, Inc. have filed a motion for

rehearing, and having reviewed the motion, the record, and the parties’ arguments, we grant the

motion for rehearing. The Court therefore withdraws its opinion and judgment from August 13,

2020 and substitutes the following opinion and judgment in their place. The Court holds that

there was no reversible error in the portion of the court’s summary judgment as to Sai Temple’s

defamation claim and affirms that portion of the trial court’s summary judgment. The Court

further holds that there was reversible error in the remainder of the court’s summary judgment

and reverses the remainder of the trial court’s summary judgment.         The Court remands

Campone’s defamation claim against Steven Kline arising from the Michelson conversation and
the Klines’ claim for attorney’s fees under the TCPA for further proceedings in the trial court.

Each party shall pay the costs of appeal incurred by that party, both in this Court and in the

court below.